Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of May 16,
2003, by and between Green Light Acquisition Company, a Delaware corporation
(the “Company”), and Gary Coury (the “Employee”). The Company and the Employee
are sometimes hereinafter collectively referred to as the “parties” and
individually as a “party.” Certain capitalized terms used in this Agreement are
defined in Article VII hereof.

 

RECITALS

 

A.            The Company has entered into an Asset Purchase Agreement (the
“Asset Purchase Agreement”) with U.S. Traffic Corporation (the “Acquired
Company”) whereby it will acquire substantially all of the assets and good will
of two of the three business segments of the Acquired Company. The Acquired
Company is in the business of manufacturing, selling and servicing traffic
control equipment, overhead and portable traffic display signage, electronic
display and message centers, lighted signage, transit fixtures, power supply
sources, electronic components, and tunnel lighting which are organized into
three business segments, including the Traffic and the Traffic Lighting products
segments (the “Business”), as well as the Myers Power products segment which is
not part of the asset purchase agreement (the “Excluded Business”). The Employee
was the President of the Acquired Company at the time of this acquisition. The
Company is and will be engaged in the Business. The Company wishes to employ the
Employee, and the Employee wishes to be employed by the Company, as the
Company’s President. As a condition of that employment, the Company requires
that an employment agreement be entered into pursuant to which the Employee
furnishes the Company with, among other things, certain covenants.

 

B.            Execution and delivery of this Agreement is a condition precedent
to the Company’s consummation of the acquisition contemplated by the Asset
Purchase Agreement.

 

C.            The Employee acknowledges that as a member of the Company’s
management, he is one of the persons charged with primary responsibility for the
implementation of the Company’s business plans, and that he will have regular
access to various trade secrets and other confidential and/or proprietary
information relating to the Company and its Business.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:

 

ARTICLE I

EMPLOYMENT RELATIONSHIP

 

1.1          Employment. Subject to the terms and conditions of this Agreement,
the Company hereby agrees to employ the Employee to serve as the Company’s
President, and the Employee hereby accepts such employment, and agrees to
perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner.

 

1.2          Duties. The Employee shall have the normal and customary duties,
responsibilities and authority of a company President and shall perform such
other duties on behalf of the Company and its affiliates as may be assigned to
him by Quixote Corporation management.  In connection with the Employee’s
performance of his duties, he shall report to Leslie J. Jezuit, or in specific
instances, to Mr. Jezuit’s designee.

 

1.3          Exclusive Employment. While he is employed by the Company
hereunder, the Employee covenants to the Company that he will devote his entire
business time, energy, attention and skill to the Company (except for permitted
vacation periods and reasonable periods of illness or other incapacity), and use
his good faith best efforts to promote the interests of the Company. The
foregoing shall not be construed as prohibiting the Employee from spending such
time as may be reasonably necessary to attend to his personal affairs and
investments so long as such activities do not conflict or interfere with the
Employee’s obligations and/or timely performance of his duties to the Company
and its affiliates hereunder.

 

1.4          Employee Representations. The Employee hereby represents and
warrants to the Company that:

 

(a)           the execution, delivery and performance by the Employee of this
Agreement and any other agreements contemplated hereby to which the Employee is
a party do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
the Employee is a party or by which he is bound;

 

(b)           the Employee is not a party to or bound by any employment
agreement, noncompetition agreement or confidentiality agreement with any other
person or entity (or if a party to such an agreement, the Employee has

 

2

--------------------------------------------------------------------------------


 

disclosed the material terms thereof to Leslie J. Jezuit prior to the execution
hereof and promptly after the date hereof shall deliver a copy of such agreement
to Leslie J. Jezuit); and

 

(c)           upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of the Employee,
enforceable in accordance with its terms.

 

The Employee hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

ARTICLE II

PERIOD OF EMPLOYMENT

 

2.1          Employment Period. The Employee’s employment hereunder shall
commence on the date hereof and shall continue hereunder until the date fixed by
the provisions of Section 2.2 hereof, subject to the early termination
provisions of Article V hereof (the “Employment Period”).

 

2.2          Employment Period. The Employment Period shall commence on the date
hereof and end on the second anniversary of the date hereof (the “Term”).

 

ARTICLE III

COMPENSATION

 

3.1          Annual Base Compensation. During the Employment Period the Company
shall pay to the Employee an annual base salary (the “Annual Base Compensation”)
in the amount of $200,000.  The Annual Base Compensation shall be paid in
regular installments in accordance with the Company’s general payroll practices,
and shall be subject to all required federal, state and local withholding taxes.
The Employee’s Annual Base Compensation shall be reviewed annually by the
Quixote Corporation Board of Directors in consultation with the Chief Executive
Officer and may, in the discretion of the Board be increased, provided that
there shall be no obligation on the part of the Company to increase the
Employee’s Annual Base Compensation.

 

3.2          Performance Bonus. The Company will develop a performance bonus
plan for the Employee based on targeted sales and profit levels.

 

3.3          Expenses. During the Employment Period, the Employee shall be
entitled to reimbursement of all travel, entertainment and other business
expenses reasonably incurred in the performance of his duties for the Company,
upon submission of all receipts and accounts with respect thereto, and approval
by the

 

3

--------------------------------------------------------------------------------


 

Company thereof, in accordance with the business expense reimbursement policies
of the Company.  In addition, the Employee shall be entitled to a car allowance
of $500 per month and a living expense allowance of $3,000 per month.

 

3.4          Vacation. In respect of each calendar year falling within the
Employment Period, the Employee shall be entitled to such vacation time as the
Company customarily provides to its other employees who are in senior executive
positions.

 

3.5          Other Fringe Benefits. During the Employment Period, the Employee
shall be entitled to participate in Quixote Corporation’s employee pension and
welfare benefit plans for which he is eligible under the terms of those plans
and which are made available to employees of subsidiaries of Quixote Corporation
who are in senior executive positions, subject to the phase-in of such benefits.

 

ARTICLE IV

COVENANTS OF THE EMPLOYEE

 

4.1          Proprietary Rights. The Employee hereby expressly agrees that all
research, discoveries, inventions and innovations (whether or not reduced to
practice or documented), improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether patentable or
unpatentable, and whether or not reduced to writing), trade secrets (being
information about the business of the Company which is considered by the Company
to be confidential and is proprietary to the Company) and confidential
information, copyrightable works, and similar and related information (in
whatever form or medium), which (x) either (i) relate to the Company’s actual or
anticipated business, research and development or existing or future products or
services or (ii) result from any work performed by the Employee for the Company
and (y) are conceived, developed, made or contributed to in whole or in part by
the Employee during the Employment Period (“Work Product”) shall be and remain
the sole and exclusive property of the Company. The Employee shall communicate
promptly and fully all Work Product to the Board.

 

(a)  Ownership of Inventions.  Employee agrees to communicate to the Company as
promptly and full as practicable all Inventions (as defined below) conceived or
reduced to practice by him (alone or jointly by others) at any time during his
employment by the Company or thereafter.  Employee hereby assigns to the Company
and/or its nominee all his right, title and interest in such Inventions, and all
of his right, title and interest in any patents, copyrights, patent
applications, or copyright applications based thereon.  Employee will assist the
Company and/or its nominee (without charge but at no expense to him) at any time
and in every proper way to obtain for its own benefit, patents and copyright
registrations for all such

 

4

--------------------------------------------------------------------------------


 

Inventions anywhere in the world and to enforce its and/or their rights in legal
proceedings.

 

As used in this Agreement, the term “Inventions” includes, but is not limited
to, all discoveries, improvements, processes, developments, designs, know-how,
data, computer programs and formulae, whether patentable or unpatentable, made
or conceived at the Company’s request or the Company’s premises. Any provision
in this Agreement requiring Employee to assign his rights in any Invention does
not apply to an Invention which qualifies under the provisions of Section 2870
of the California Labor Code.  That section provides that the requirement to
assign

 

“shall not apply to an invention that the employee developed entirely on his or
her own time without using the Company’s equipment, supplies, facilities, or
trade secret information except for those inventions that either (1) relate at
the time of conception or reduction to practice of the invention to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (2) result from any work performed by the
employee for the Company.”

 

Employee understands that he bears the burden of proving that an Invention
qualifies under Section 2870.

 

Notwithstanding the foregoing, Employee also assigns to the Company (or to its
nominee) all rights which he may have or acquire in any Invention, full title to
which is required to be in the United States by a contract between the Company
and the United States or any of its agencies.

 

Employee hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as his agent and attorney-in-fact to act for
and in his behalf and stead to execute and file any document and to do all other
lawfully permitted acts to further the prosecution, issuance and enforcement of
patents, copyright registrations and other proprietary rights with the same
force and effect as if executed and delivered by him.

 

(b)           Work Made for Hire. The Employee acknowledges that, unless
otherwise agreed in writing by the Company, all Work Product eligible for any
form of copyright protection made or contributed to in whole or in part by the
Employee within the scope of the Employee’s employment by the Company during the
Employment Period shall be deemed a “work made for hire” under the copyright
laws and shall be owned by the Company.

 

5

--------------------------------------------------------------------------------


 

(c)           Assignment of Proprietary Rights. The Employee hereby assigns,
transfers and conveys to the Company, and shall assign, transfer and convey to
the Company, all right, title and interest in and to all inventions, ideas,
improvements, designs, processes, trademarks, service marks, trade names, trade
secrets, trade dress, data, discoveries and other proprietary assets and
proprietary rights in and of the Work Product (the “Proprietary Rights”) for the
Company’s exclusive ownership and use, together with all rights to sue and
recover for past and future infringement or misappropriation thereof.

 

(d)           Further Instruments. At the request of the Company at all times
during the Employment Period and thereafter, the Employee will promptly and
fully assist the Company in effecting the purpose of the foregoing assignment,
including but not limited to the further acts of executing any and all documents
necessary to secure for the Company such Proprietary Rights and other rights to
all Work Product and all confidential information related thereto, providing
cooperation and giving testimony.

 

(e)           Inapplicability of Section 4.1 In Certain Circumstances. The
Company expressly acknowledges and agrees that, and the Employee is hereby
advised that, this Section 4.1 does not apply to any invention for which no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on the Employee’s own time, unless (i) the
invention relates to the business of the Company or to the Company’s actual or
demonstrably anticipated research or development or (ii) the invention results
from any work performed by the Employee for the Company.

 

4.2          Ownership and Covenant to Return Documents, etc. The Employee
agrees that all Work Product and all documents or other tangible materials
(whether originals, copies or abstracts), including without limitation, price
lists, quotation guides, outstanding quotations, books, records, manuals, files,
sales literature, training materials, customer records, correspondence, computer
disks or print-out documents, contracts, orders, messages, phone and address
lists, invoices and receipts, and all objects associated therewith, which in any
way relate to the business or affairs of the Company either furnished to the
Employee by the Company or are prepared, compiled or otherwise acquired by the
Employee during the Employment Period, shall be the sole and exclusive property
of the Company. The Employee shall not, except for the use of the Company, use,
copy or duplicate any of the aforementioned documents or objects, nor remove
them from the facilities of the Company, nor use any information concerning them
except for the benefit of the Company, either during the Employment Period or
thereafter. The Employee agrees that he will deliver all of the aforementioned
documents and objects that may be in his possession to the Company on the
termination of his employment with the Company, or at any other time upon the
Company’s request.

 

6

--------------------------------------------------------------------------------


 

4.3          Non-Disclosure Covenant. During the Employment Period and at all
times thereafter, the Employee shall not, either directly or indirectly,
disclose to any “unauthorized person” or use for the benefit of the Employee or
any person or entity other than the Company any Work Product or any knowledge or
information which the Employee may acquire while employed by the Company or the
Acquired Company (whether before or after the date of this Agreement) relating
to (i) the financial, marketing, sales and business plans and affairs, financial
statements, analyses, forecasts and projections, books, accounts, records,
operating costs and expenses and other financial information of the Company, the
Acquired Company or the Business of the Acquired Company; (ii) internal
management tools and systems, costing policies and methods, pricing policies and
methods and other methods of doing business of the Company, the Acquired Company
or the Business of the Acquired Company; (iii) customers, sales, customer
requirements and usages, distributor lists of the Company, the Acquired Company
or the Business of the Acquired Company; (iv) agreements with customers,
vendors, independent contractors, employees and others of the Company, the
Acquired Company or the Business of the Acquired Company; (v) existing and
future products or services and product development plans, designs, analyses and
reports of the Company, the Acquired Company or the Business of the Acquired
Company; (vi) computer software and data bases developed for the Company, the
Acquired Company or the Business of the Acquired Company, trade secrets,
research, records of research, models, designs, drawings, technical data and
reports of the Company, the Acquired Company or the Business of the Acquired
Company; and (vii) correspondence or other private or confidential matters,
information or data whether written, oral or electronic, which is proprietary to
the Company, the Acquired Company or the Business of the Acquired Company, and
not generally known to the public (individually and collectively “Confidential
Information”), without the Company’s prior written permission. For purposes of
this Section 4.3, the term “unauthorized person” shall mean any person who is
not (i) an officer or director of the Company or an employee of the Company for
whom the disclosure of the knowledge or information referred to herein is
necessary for his performance of his assigned duties; (ii) an employee, officer
or director of a Parent or affiliate of the Company for whom the disclosure of
the knowledge or information referred to herein is necessary for his performance
of his assigned duties; or (iii) a person expressly authorized by the Company to
receive disclosure of such knowledge or information. The Company expressly
acknowledges and agrees that the term “Confidential Information” excludes
information which is (A) in the public domain or otherwise generally known to
the trade; (B) disclosed to third parties other than by reason of the Employee’s
breach of his confidentiality obligation hereunder; or (C) learned of by the
Employee subsequent to the termination of his employment hereunder from any
other party not then under an obligation of confidentiality to the Company.
Further, the Employee covenants to the Company that in the Employee’s
performance of his duties hereunder, the Employee will violate no
confidentiality obligations he may have to any third persons.

 

7

--------------------------------------------------------------------------------


 

4.4          Anti-Pirating and Non-Interference Covenants. The Employee
covenants to the Company that while the Employee is employed by the Company
hereunder he will not, for any reason, directly or indirectly solicit, hire, or
otherwise do any act or thing which may induce any other employee of the Company
to leave the employ or otherwise interfere with or adversely affect the
relationship (contractual or otherwise) of the Company with any person who is
then or thereafter becomes an employee of the Company.  The Employee further
covenants that during his employment and for a two (2) year period thereafter
(the “Nonsolicitation Period”), he will not, for any reason, directly or
indirectly, do any act or thing which may interfere with or adversely affect the
relationship (contractual or otherwise) of the Company with any customer or
vendor of the Company or induce any such customer or vendor to cease doing
business with the Company.

 

4.5          Remedies For Breach. If the Employee commits a breach, or threatens
to commit a breach, of any of the provisions of this Article IV, the Company
shall have the right and remedy, in addition to any other remedy that may be
available at law or in equity, to have the provisions of this Article IV
specifically enforced by any court having equity jurisdiction, together with an
accounting therefore, it being expressly acknowledged and agreed by the Employee
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company. Such injunction shall be available without the posting of any bond or
other security, and the Employee hereby consents to the issuance of such
injunction. The Employee further agrees that any such injunctive relief obtained
by the Company shall be in addition to, and not in lieu of, monetary damages and
any other remedies to which the Company may be entitled. Further, in the event
of an alleged breach or violation by the Employee of any of the provisions of
Section 4.4 hereof, the Nonsolicitation Period shall be tolled until such breach
or violation has been cured. The parties agree that in the event of the
institution of any action at law or in equity by either party to enforce the
provisions of this Article IV, the losing party shall pay all of the costs and
expenses of the prevailing party, including reasonable legal fees, incurred in
connection therewith. If any covenant contained in this Article IV or any part
thereof is hereafter construed to be invalid or unenforceable, the same shall
not affect the remainder of such covenant or any other covenants, which shall be
given full effect, without regard to the invalid portions, and any court having
jurisdiction shall have the power to modify such covenant to the least extent
necessary to render it enforceable and, in its modified form, said covenant
shall then be enforceable.

 

ARTICLE V

TERMINATION OF EMPLOYMENT

 

5.1          Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall

 

8

--------------------------------------------------------------------------------


 

terminate at the expiration of the Term, or prior to the expiration of the Term
upon the occurrence of any of the following events (hereinafter referred to as
“Triggering Events”): (a) the Employee’s death; (b) the Employee’s Total
Disability; (c) the Employee’s Resignation; (d) a Termination by the Company for
Cause; or (e) a Termination by the Company Without Cause.

 

5.2          Rights Upon Occurrence of a Triggering Event. Subject to the
provisions of Section 5.3 hereof, the rights of the parties upon the occurrence
of a Triggering Event prior to the expiration of the Term shall be as follows:

 

(a)           Resignation and Termination by the Company for Cause: If the
Triggering Event was the Employee’s Resignation or a Termination by the Company
for Cause, the Employee shall be entitled to receive his Annual Base
Compensation and accrued but unpaid vacation through the date thereof in
accordance with the policy of the Company, and to continue to participate in the
Company’s health, insurance and disability plans and programs through that date
and thereafter, only to the extent permitted under the terms of such plans and
programs.

 

(b)           Death or Total Disability: If the Triggering Event was the
Employee’s death or Total Disability, the Employee (or the Employee’s designated
beneficiary) shall be entitled to receive the Employee’s Annual Base
Compensation and accrued but unpaid vacation through the date thereof, and to
continue to participate in the Company’s health, insurance and disability plans
and programs through the date of termination and thereafter only to the extent
permitted under the terms of such plans and programs.

 

(c)           Termination by Company Without Cause: If the Triggering Event was
a Termination by the Company Without Cause, the Employee shall be entitled to
receive his Annual Base Compensation and accrued but unpaid vacation through the
date thereof plus for each month of the Severance Period the Employee shall also
be paid an amount equal to one-twelfth (1/12th) of an amount equal to the sum of
his then current Annual Base Compensation (the “Severance Benefit”); provided
that the Employee shall be entitled to receive such Severance Benefit during the
Severance Period if and only if the Employee has executed and delivered to the
Company a General Release provided by the Company and only so long as the
Employee has not breached any of his covenants to the Company set forth in
Article IV of this Agreement.

 

(d)           Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of the Employee’s rights to salary,
employee benefits, fringe benefits and bonuses hereunder (if any) which would
otherwise accrue after the termination of the Employment

 

9

--------------------------------------------------------------------------------


 

Period shall cease upon the date of such termination. The Company may offset any
loans, cash advances or fixed amounts which the Employee owes the Company
against any amounts it owes the Employee under this Agreement.

 

5.3          Survival of Certain Obligations. The provisions of Articles IV, VI
and VIII shall survive any termination of the Employment Period, whether by
reason of the occurrence of a Triggering Event or the expiration of the Term.
Immediately following the termination of the Employment Period, the Employee
shall promptly return to the Company all property required to be returned to the
Company pursuant to the provisions of Section 4.2 hereof.

 

ARTICLE VI

ASSIGNMENT

 

6.1          Prohibition of Assignment by Employee. The Employee expressly
agrees for himself and on behalf of his executors, administrators and heirs,
that this Agreement and his obligations, rights, interests and benefits
hereunder shall not be assigned, transferred, pledged or hypothecated in any way
by the Employee, his executors, administrators or heirs, and shall not be
subject to execution, attachment or similar process. Any attempt to assign,
transfer, pledge, hypothecate or otherwise dispose of this Agreement or any such
rights, interests and benefits thereunder contrary to the foregoing provisions,
or the levy of any attachment or similar process thereupon shall be null and
void and without effect and shall relieve the Company of any and all liability
hereunder.

 

6.2          Right of Company to Assign. This Agreement shall be assignable and
transferable by the Company to any successor-in-interest without the consent of
the Employee.

 


ARTICLE VII

DEFINITIONS

 

“Board” means the Board of Directors of the Company.

 

“Resignation” means the voluntary termination of employment hereunder by the
Employee.

 

“Severance Period” means the period immediately following the date of a
Termination by the Company Without Cause and the second anniversary hereof.

 

“Termination by the Company for Cause” means termination by the Company of the
Employee’s employment for:

 

10

--------------------------------------------------------------------------------


 

(i)            misappropriation of any significant monies or significant assets
or properties of the Company;

 

(ii)           conviction of a felony or a crime involving moral turpitude;

 

(iii)          substantial and repeated failure to comply with directions of any
superior;

 

(iv)          gross negligence or willful misconduct;

 

(v)           chronic alcoholism or drug addiction together with the Employee’s
refusal to cooperate with or participate in counseling and/or treatment of same;
or

 

(vi)          any willful action or inaction of the Employee which, in the
reasonable opinion of the Board, constitutes dereliction (willful neglect or
willful abandonment of assigned duties), or a material breach of Company policy
or rules which, if susceptible to cure, is not cured by the Employee within five
(5) days following the Employee’s receipt of written notice from the Company
advising the Employee with reasonable specificity as to the action or inaction
viewed by the Board to be dereliction or a material breach of Company policy or
rules.

 

“Termination by the Company Without Cause” means a termination of the Employee’s
employment by the Company which is not a Termination by the Company for Cause.

 

“Total Disability” means the Employee’s inability, because of illness, injury or
other physical or mental incapacity, to perform his duties hereunder (as
determined by the Board in good faith) for a continuous period of one hundred
eighty (180) consecutive days, or for a total of one hundred eighty (180) days
within any three hundred sixty (360) consecutive day period, in which case such
Total Disability shall be deemed to have occurred on the last day of such one
hundred eighty (180) day or three hundred sixty (360) day period, as applicable.

 

ARTICLE VIII

GENERAL

 

8.1          Notices. All notices under this Agreement shall be in writing and
shall be deemed properly sent, (i) when delivered, if by personal service or
reputable overnight courier service, or (ii) when received, if sent (x) by
certified or registered mail, postage prepaid, return receipt requested, or (y)
via facsimile transmission (provided that a hard copy of such notice is sent to
the addressee via one of the methods of delivery or mailing set forth above on
the same day the facsimile transmission is sent); to the recipient at the
address indicated below:

 

11

--------------------------------------------------------------------------------


 

 

Notices to Employee:

 

Gary Coury

 

 

 

 

Notices to Company:

 

Joan R. Riley, Esq.

Quixote Corporation

One E. Wacker Drive, Suite 3000

Chicago, IL 60601

Facsimile (312) 467-0197

 

With Copies to:

 

Anne Hamblin Schiave, Esq.

Holland & Knight LLC

131 S. Dearborn Street, 30th Floor

Chicago, IL 60603

Facsimile (312) 578-6666

 

8.2          Governing Law. This Agreement shall be subject to and governed by
the laws of the State of California without regard to any choice of law or
conflicts of law rules or provisions (whether of the State of California or any
other jurisdiction), irrespective of the fact that the Employee may become a
resident of a different state.

 

8.3          Binding Effect. The Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Employee and his
executors, administrators, personal representatives and heirs.

 

8.4          Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of the Employee by the Company.

 

8.5          Amendments. No change, modification or amendment of any provision
of this Agreement shall be valid unless made in writing and signed by all of the
parties hereto.

 

12

--------------------------------------------------------------------------------


 

8.6          Waiver. The waiver by the Company of a breach of any provision of
this Agreement by the Employee shall not operate or be construed as a waiver of
any subsequent breach by the Employee. The waiver by the Employee of a breach of
any provision of this Agreement by the Company shall not operate as a waiver of
any subsequent breach by the Company.

 

8.7          Venue, Jurisdiction, Etc. The Employee hereby agrees that any suit,
action or proceeding relating in any way to this Agreement may be brought and
enforced in the Los Angeles County Superior Court of the State of California or
in the District Court of the United States of America for the Central District
of California, and in either case the Employee hereby submits to the
jurisdiction of each such court. The Employee hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any claim that the Employee is not personally subject to the jurisdiction of the
above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Employee consents and agrees to service of process or other legal
summons for purpose of any such suit, action or proceeding by registered mail
addressed to the Employee at his or her address listed in the business records
of the Company. Nothing contained herein shall affect the rights of the Company
to bring suit, action or proceeding in any other appropriate jurisdiction. The
Employee and the Company do each hereby waive any right to trial by jury, he or
it may have concerning any matter relating to this Agreement.

 

8.8          Severability. If any portion of this Agreement shall be for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and carried into effect.

 

8.9          Headings. The headings of this Agreement are inserted for
convenience only and are not to be considered in the construction of the
provisions hereof.

 

8.10        Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.

 

[Signature page to follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officers and its corporate seal to be hereunto affixed, and the
Employee has hereunto set his hand on the day and year first above written.

 

COMPANY:

 

EMPLOYEE:

 

 

 

GREEN LIGHT ACQUISITION COMPANY

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

/s/ Gary J. Coury

Its:

President_

 

Gary Coury

 

CHO1 #1256486 v4

 

14

--------------------------------------------------------------------------------